EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Line 6 of claim 1 has been amended as follows:
solv is one or more of H2O, CO2, DMF, EtOH, NMP, and MeOH[[.]];

14. The method of claim 1[[3]], wherein the metal-organic framework is saturated with H.sub.2O at a partial pressure of about 0.5 P/P.sub.0. 
15. The method of claim 1[[3]], wherein the metal-organic framework is saturated with CO.sub.2 at a partial pressure of about 0.5 P/P.sub.0. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or make obvious the methods of independent claims 1 and 19. In particular, the prior art fails to disclose or make obvious such methods of simultaneously capturing CO2 and H2O from a fluid composition, where the MOF used is characterized by the formula M.sub.aM.sub.bF.sub.5(O/H.sub.2O)(pyrazine).sub.2.x(solv), wherein M.sub.a is Ni.sup.2+; M.sub.b is Nb.sup.5+, Fe.sup.3+, Fe.sup.5+, V.sup.3+, or V.sup.5+; x is from 0 to 10 and solv is one or more of H.sub.2O, CO.sub.2, DMF, EtOH, NMP, MeOH, or where the MOF used includes a pillar characterized by the formula (M.sub.bF.sub.5(O/H.sub.2O)).sup.2-, where M.sub.b is a metal cation with a +3 or +5 oxidation state. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776